Under the ramification of the social and business interests conceded to exist between the judge of the court of common pleas and the defendants in the four actions covered by this record, any one, whether consciously or unconsciously, would have a natural inclination to prejudge the several cases. It is of vital importance that the litigant should believe that he will have a fair trial. The *Page 588 
facts set forth and conceded by the affidavits were sufficient to justify the plaintiffs in believing that they might not have such a trial. The writ will be allowed.
Writ allowed.
JONES, MATTHIAS and ROBINSON, JJ., concur.
DAY and KINKADE, JJ., dissent.
MARSHALL, C.J., not participating.